ITEMID: 001-98513
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF KOCIANOVÁ v. SLOVAKIA (No. 2)
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1959 and lives in Viničné.
5. On 30 September 1997 she lodged an action against a limited liability company with the Bratislava Regional Court. She requested that the decisions, which had been adopted at the general meeting of the company members held on 1 July 1997, be declared void.
6. On 24 February 2004 the Constitutional Court found a violation of the applicant's right under Article 6 § 1 of the Convention to a hearing within a reasonable time, awarded her the equivalent of 985 euros (EUR) (at that time) in respect of non-pecuniary damage, ordered the Regional Court to proceed without further delay and to reimburse the applicant's costs.
7. On 2 September 2004 the civil proceedings were discontinued on the ground that the defendant company had been dissolved and wound up. In the absence of an appeal, the decision became final on 20 October 2004.
8. On 18 January 2006 the Constitutional Court rejected a fresh complaint lodged on 6 December 2004 as being manifestly ill-founded (as to the length of proceedings) and for non-exhaustion of domestic remedies (as to the alleged unfairness of the proceedings and interference with the applicant's property rights). The decision was served on the applicant's lawyer on 5 May 2006.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
